On Certified Order of the Superior Court, Judicial District of Waterbury at Waterbury, Connecticut. On January 25, 1996, in accordance with Gov.Bar R. V(11)(F)(1), the Office of Disciplinary Counsel filed a copy of an order of discipline issued by the Superior Court, Judicial District of Waterbury at Waterbury, Connecticut, formally reprimanding respondent, Linda Selby Tableman. Pursuant to Gov.Bar R. V(11)(F)(2), this court issued an order directing respondent to notify the court within twenty days of receipt of the order why the imposition of identical or comparable discipline in Ohio would be unwarranted. Respondent filed no objections and this cause was considered by the court. On consideration thereof,
IT IS ORDERED AND ADJUDGED by this court, effective March 20, 1996, that pursuant to Gov.Bar R. V(11)(F)(4) respondent, Linda Selby Tableman, Attorney Registration No. 0028435, last known business address in Oxford, Connecticut, be publicly reprimanded, and this entry shall constitute the public reprimand, provided, however, that should the respondent, Linda Selby Table-man, be found guilty of subsequent misconduct, this public reprimand shall be considered as a factor that may justify an increase in the degree of discipline to be imposed for subsequent misconduct.
*1428IT IS FURTHER ORDERED that respondent forthwith comply with Gov.Bar R. VI (“Registration of Attorneys”).
IT IS FURTHER ORDERED, sua sponte, that all documents filed with this court in this case shall meet the filing requirements set forth in the Rules of Practice of the Supreme Court of Ohio, including requirements as to form, number, and timeliness of filings.
IT IS FURTHER ORDERED, sua sponte, that service shall be deemed made on respondent by sending this order, and all other orders in this case, by certified mail to the most recent address respondent has given to the Attorney Registration Office.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Stratton, JJ., concur.